Exhibit 10(xxx)

SECOND AMENDMENT TO

CAMCO FINANCIAL CORPORATION

AND AFFILIATE

DIRECTOR DEFERRED COMPENSATION PLAN

This Second Amendment to the Camco Financial Corporation and Affiliate Director
Deferred Compensation Plan (this “Second Amendment”) is made as of this 15th day
of December, 2011.

WHEREAS, Camco Financial Corporation (the “Company”) previously adopted the
Camco Financial Corporation and Affiliate Director Deferred Compensation Plan
(the “Plan”) effective May 27, 1997; and

WHEREAS, the Company wishes to amend the Plan to clarify the application of the
rules set forth in Section 409A of the Internal Revenue Code of 1986 to the
Plan; and

WHEREAS, this Second Amendment supersedes and replaces the First Amendment to
the Camco Financial Corporation and Affiliate Director Deferred Compensation
effective as of December 22, 2010.

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. The definition of “Affiliate” in Section 2 is hereby deleted in its entirety
and the following is substituted therefor:

“Affiliate” means any entity with whom the Company would be treated as a single
employer under Sections 414(b) or (c) of the Code, but modified by any provision
of the Code relevant to the purposes for which the provision is being applied.

 

2. Section 4.B of the Plan is hereby amended by adding the following to the end
thereof:

For purposes of this Section 4.B, a Director is “first eligible” to participate
in this Plan if the Director is not eligible to participate in any other
agreement, method, plan, program or arrangement maintained by the Company or an
Affiliate that, along with the Plan, would be treated as a single plan for
purposes of Section 409A of the Code.

 

3. The Section 5.B of the Plan is hereby deleted in its entirety and the
following is substituted therefor:

A Participant’s Deferred Compensation Account shall be distributed to the
Participant either in a single lump sum or in equal annual installments over a
period of not more than five (5) years, as elected by the Participant at the
time the Participant first makes an election to defer Eligible Compensation
under this Plan, pursuant to Section 4.B of the Plan. Any subsequent change to
the form of distribution of the Participant’s Accounts must comply with the
requirements of Section 5.F.

 



--------------------------------------------------------------------------------

If a Participant does not make any election as to the time or form of
distribution, the Participant’s Deferred Compensation Account shall be
distributed in a single lump sum upon the Participant’s termination.

If, as of any Adjustment Date, the present value of the remaining payments to a
Participant is less than $1,000, the Plan Administrator may pay such amount to
the Participant in a lump sum, provided that the payment results in the
termination and liquidation of the Participant’s entire interest in the Plan,
including all agreements, methods, programs or other arrangements that, along
with the Plan, would be treated as a single plan under Section 409A of the Code.

Cash accounts shall be distributed in cash. Stock Accounts shall be distributed
either in Common Share or in cash at the election of the Plan Administrator.

Notwithstanding the foregoing, with respect to any Participant who, as of
December 15, 2011 had yet to begin receiving payment under the Plan, payment of
such Participant’s Deferred Compensation Account shall be made at the time and
in the form that will result in the latest payment date, in accordance with
Section VII(D) of Internal Revenue Service Notice 2010-6, as modified by
Internal Revenue Service Notice 2010-80

 

4. Section 5.C of the Plan is hereby amended by adding the following to the end
thereof:

Notwithstanding the foregoing, a Participant shall not have incurred a “severe
financial hardship” unless such severance financial hardship also constitutes an
“Unforeseeable Emergency” within the meaning of Section 409A of the Code.

 

5. The Plan is hereby amended by adding new Section 5.F as follows:

 

  F. Any change to the form of distribution by a Participant must comply with
the requirements of Section 409A of the Code, including the requirements that:
(i) the election not become effective for 12 months after it is made; (ii) the
new distribution date must be at least 5 years later than the originally
scheduled distribution date; and (iii) with respect to a distribution payable at
a specified date, the election must be made at least 12 months prior to the
originally scheduled distribution date.

 

6. The Plan is hereby amended by adding new Section 16 as follows:

 

  16.

Section 409A of the Code. The Plan is intended to comply with the requirements
of Section 409A of the Code and shall be administered and construed consistent
with this intent. Any distributions upon a Participant’s termination of service
as a Director must also constitute a

 

-2-



--------------------------------------------------------------------------------

  “separation from service” within the meaning of Section 409A of the Code.
Nothing herein shall be construed as a guarantee of any particular tax treatment
to the Participant. Neither the Company nor an Affiliate shall have any
liability to a Participant in the event that this Plan fails to comply with the
requirements of Section 409A of the Code.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed
effective as of the date first set forth above.

 

  CAMCO FINANCIAL CORPORATION   By:   /s/ James E. Huston   Its:  
Chairman/CEO/President

 

-3-